


Exhibit 10.1
MARATHON OIL CORPORATION
2012 INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


[GRANT DATE]




Initial CEO Option Grant


Pursuant to this Award Agreement, MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to Lee Tillman (the “Optionee”), an employee of the Corporation or
a Subsidiary, on [DATE] (the “Grant Date”), a right (the “Option”) to purchase
from the Corporation [NUMBER] shares of Common Stock of the Corporation at a
grant price of $[PRICE] per share (the “Grant Price”), pursuant to the Marathon
Oil Corporation 2012 Incentive Compensation Plan (the “Plan”), with such number
of shares and such price per share being subject to adjustment as provided in
Section 13 of the Plan, and further subject to the following terms and
conditions:


1.    Relationship to the Plan. This Option is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, that have been adopted by the Committee. Except as defined
herein (including in Sections 12 and 13 of this Award Agreement), capitalized
terms shall have the same meanings ascribed to them under the Plan. To the
extent that any provision of this Award Agreement conflicts with the express
terms of the Plan, the terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan. References to the Optionee
also include the heirs or other legal representatives of the Optionee.


2.    Exercise and Vesting Schedule.


(a)    This Option shall become exercisable in three cumulative annual
installments, as follows:


(i) one-third of the Option Shares shall become exercisable on the first
anniversary of the Grant Date;


(ii) an additional one-third of the Option Shares shall become exercisable on
the second anniversary of the Grant Date; and


(iii) the remaining one-third of the Option Shares shall become exercisable on
the third anniversary of the Grant Date;


provided, however, that the Optionee must be in continuous Employment from the
Grant Date through the date of exercisability of each installment in order for
the Option to become exercisable with respect to additional shares of Common
Stock on such date. If the Employment of the Optionee is terminated for any
reason other than death or Retirement, any Option Shares that are not
exercisable as of the date of such termination of Employment shall be forfeited
to the Corporation.


(b)    This Option shall become fully exercisable, irrespective of the
limitations set forth in subsection (a) above, upon:


(i)     termination of the Optionee’s Employment due to death;


(ii)     termination of the Optionee’s Employment due to Retirement;


(iii)     a Change in Control of the Corporation, provided that as of such
Change in Control the Optionee had been in continuous Employment since the Grant
Date; or


(iv)    the Optionee’s termination of his Employment for Good Reason or the
Corporation’s independent and unilateral termination of the Optionee’s
Employment without Cause (other than due to the Optionee’s implicit or explicit
request) where the Optionee was willing and able to continue his Employment.


3.    Expiration of Option.






--------------------------------------------------------------------------------




(a)    Expiration of Option Period. The Option Period shall be a period of ten
years beginning on the Grant Date. The Option shall expire at the end of the
Option Period or upon such earlier date as provided in subsection (b) or
subsection (c) below.


(b)    Termination of Employment Due to Death or Retirement. If Employment of
the Optionee is terminated due to death or Retirement, the Option shall expire
upon the earlier of (i) five years following the date of termination of
Employment or (ii) expiration of the Option Period. The death of the Optionee
following Retirement, but prior to the expiration of the Option, shall have no
effect on the expiration of the Option.


(c)    Termination of Employment by the Corporation for Cause or Due to
Resignation Other Than for Good Reason. If Employment of the Optionee is
terminated by the Corporation or any of its Subsidiaries for Cause or due to
voluntary resignation by the Optionee other than resignation for Good Reason,
the Option shall expire upon the termination of Employment.


(d)    Termination of Employment by the Corporation Other Than For Cause or by
the Optionee for Good Reason. If Employment of the Optionee is terminated by the
Corporation or any of its Subsidiaries for any reason other than Cause (other
than due to the Optionee’s implicit or explicit request) where the Optionee was
willing and able to continue his Employment, the Option shall remain exercisable
throughout the Option Period. If Employment of the Optionee is terminated by the
Optionee for Good Reason, the Option shall remain exercisable throughout the
Option Period.


(e)    Termination of Employment Following or in Connection with a Change in
Control. If Employment of the Optionee is terminated following a Change in
Control or in connection with a Change in Control, and, as a result, the
Optionee is eligible for severance benefits under a Change in Control Agreement,
the Option shall remain exercisable throughout the Option Period.


4.    Employment with a Competitor. Notwithstanding anything herein to the
contrary, in the event the Committee, the Chief Executive Officer, or an
authorized officer determines that the Optionee has accepted or intends to
accept employment with a competitor of any business unit of the Corporation, the
Committee, the Chief Executive Officer, or the authorized officer may cancel the
Option by written notice to the Optionee; provided, however that this Section 4
shall not apply following a Change in Control.


5.    Forfeiture or Repayment Resulting from Forfeiture Event.


(a)    Forfeiture of Unexercised Option. If a Forfeiture Event occurs during the
Optionee’s Employment or within three years following Optionee’s termination of
Employment, the Committee may, but is not obligated to, cause all or any portion
of the Option granted under this Award Agreement to be forfeited.


(b)    Repayment of Spread on Exercised Option. If a Forfeiture Event occurs
during the Optionee’s Employment or within three years following Optionee’s
termination of Employment, the Committee may, but is not obligated to, require
the Optionee to pay to the Corporation an amount in cash up to (but not in
excess of) the difference between the Grant Price and market price of the Option
on the date of exercise with respect to any shares for which the Option has been
exercised (the “Forfeited Spread Amount”). Any Forfeited Spread Amount shall be
paid by the Optionee within sixty (60) days of receipt from the Corporation of
written notice requiring payment of such Forfeited Spread Amount.


(c)     Application of Forfeiture Provisions. This Section 5 shall apply
notwithstanding any provision of this Award Agreement to the contrary and is
meant to provide the Corporation with rights in addition to any other remedy
which may exist in law or in equity. This Section 5 shall not apply to the
Optionee following the effective time of a Change in Control.


6.    Exercise of Option. Subject to the limitations set forth herein and in the
Plan, this Option may be exercised in whole or in part by providing notice to
the Committee or its designated representative of the number of Option Shares to
be exercised. Such notice shall be accompanied by payment of the Grant Price of
such Option Shares in cash or, at the election of the Optionee, in shares of
Common Stock or any combination thereof. For purposes of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise. Upon
receipt of the purchase price, the Corporation or its designated representative
shall issue or cause to be issued to the Optionee a number of shares of Common
Stock equal to the number of Option Shares then exercised.




--------------------------------------------------------------------------------






7.    Taxes. The Corporation or its designated representative shall have the
right to withhold applicable taxes from the shares of Common Stock otherwise
payable to the Optionee upon exercise of the Option or from compensation
otherwise payable to the Optionee at the time of exercise pursuant to Section 10
of the Plan.


8.    Shareholder Rights. The Optionee shall have no rights of a shareholder
with respect to the Option Shares unless and until such time as the Option has
been exercised and shares of Common Stock have been issued to the Optionee in
conjunction with the exercise of the Option.


9.    Nonassignability. During the Optionee’s lifetime, the Option may be
exercised only by the Optionee or by the Optionee’s guardian or legal
representative. Upon the Optionee’s death, the Option shall be transferred to
the Optionee’s estate. Otherwise, the Optionee may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Option, and any attempt to sell,
transfer, assign, pledge, or encumber any portion of the Option shall have no
effect.


10.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Optionee any rights to (or impose any obligations for) continued Employment by
the Corporation or any Affiliate thereof or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Optionee.


11.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Optionee, adversely affect the rights of the Optionee
hereunder.


12.    Data Privacy. By accepting the Option subject to the terms of this Award
Agreement, the Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data, including but not limited to items of data described in this
document, by and among Marathon Oil Corporation and its Subsidiaries and
affiliates, including the Optionee’s employer, (collectively referred to as
“Marathon Oil” in this Section 12) for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan. The
Optionee understands and acknowledges that Marathon Oil holds certain personal
information about the Optionee, including, but not limited to, the Optionee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Marathon Oil, details of all grants or any other
entitlement to shares of stock awarded, canceled, forfeited, exercised, vested,
unvested or outstanding in the Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (which information is
collectively referred to as “Data” for purposes of this Section 12). The
Optionee understands and agrees that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Optionee’s country of
citizenship, country of residence or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Optionee’s country
of citizenship or country of residence. The Optionee, by acceptance of the
Option subject to the terms of this Award Agreement, authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Optionee
may elect to deposit any shares of stock acquired upon exercise or settlement of
the grant.


13.    Definitions. For purposes of this Award Agreement:


“Cause” means (i) the willful and continued failure by the Optionee to
substantially perform the Optionee’s duties with the Corporation (other than any
such failure resulting from termination of Employment by the Optionee for Good
Reason or any such failure resulting from the Optionee’s incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to the Optionee that specifically identifies the manner in which the
Corporation believes that the Optionee has not substantially performed his
duties, and the Optionee has failed to resume substantial performance of his
duties on a continuous basis within fourteen (14) days of receiving such demand,
(ii) the willful engaging by the Optionee in conduct which is demonstrably and
materially injurious to the Corporation, monetarily or otherwise or (iii) the
Optionee’s conviction of a felony or conviction of a misdemeanor which impairs
the Optionee’s ability substantially to perform his or her duties with the
Corporation. For purposes of Cause, no act, or failure to act, on the Optionee’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Optionee not in good faith and without reasonable belief that the action or
omission was in the best interest of the Corporation.






--------------------------------------------------------------------------------




“Change in Control,” means a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended, whether
or not the Corporation is then subject to such reporting requirement; provided,
that, without limitation, such a change in control shall be deemed to have
occurred if:


(i)    any person (as defined in Sections 13(d) and 14(d) of the Exchange Act)
(a “Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include (A)
the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below);


(ii)    the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or


(iii)    there is consummated a merger or consolidation of the Corporation or
any direct or indirect subsidiary thereof with any other corporation, other than
a merger or consolidation (an “Excluded Transaction”) which would result in the
holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.


Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.


“Change in Control Agreement” means any plan, program, agreement, or arrangement
under which the Corporation or a Subsidiary agrees to provide benefits to the
Optionee in the event he or she is terminated following a Change in Control or
in connection with a Change in Control, as applicable to the Optionee at the
relevant time.
 
“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Option, Employment shall also include any period of time
during which the Optionee is on Disability status.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit and Finance Committee of the Board, to
prepare a material accounting restatement due to the noncompliance of the
Corporation with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Committee determines that (1) the
Optionee knowingly engaged in the misconduct, (2) the Optionee was grossly
negligent with respect to such misconduct, or (3) the Optionee knowingly or
grossly negligently failed to prevent the misconduct, or (b) the Committee
concludes that the Optionee engaged in fraud, embezzlement or other similar
misconduct materially detrimental to the Corporation.


“Good Reason” means the occurrence, without the Optionee’s express written
consent, of any one or more of the following:


(i)
the assignment to the Optionee of duties materially inconsistent with his
position as President & Chief Executive Officer or a material diminution in the
Optionee’s authority, duties, status or responsibilities, including a
requirement that the Optionee report to a corporate officer or





--------------------------------------------------------------------------------




employee instead of reporting directly to the Board;


(ii)
a material diminution by the Corporation in the Optionee’s rate of base salary;



(iii)
a material change in the geographic location at which the Optionee must perform
services, specifically including the Corporation’s requirement that the Optionee
to be based at a location in excess of fifty (50) miles from the location where
the Optionee was based on the Grant Date; or



(iv)
a material diminution by the Corporation in the Optionee’s total compensation
opportunity, including a material diminution resulting from the Optionee’s
exclusion from or reduced participation in any of the Corporation’s employee
benefit, incentive compensation, bonus, stock option and stock award plans,
programs, policies, practices or arrangements in which officers of the
Corporation participate, provided that no material diminution in the Optionee’s
total compensation opportunity will be deemed to occur as long as the Optionee
participates in such plans, programs, practices, policies or arrangements on the
same level at which other corporate officers participate in such plans,
programs, practices, policies or arrangements.



Notwithstanding the foregoing, Good Reason shall not exist unless (a) the
Optionee provides notice to the Corporation of the existence of the condition or
occurrence of the action that he believes constitutes Good Reason within ninety
(90) days of the initial existence of the condition or occurrence of the action,
(b) upon receipt of such notice, the Corporation has a period of forty-five (45)
days during which it may remedy the condition or reverse or change the action
that the Optionee believes constitutes Good Reason, (c) the Corporation does not
remedy the condition or reverse or change the action within such forty-five (45)
day cure period, and (d) the Optionee actually terminates his Employment within
two years of the initial existence of the condition or occurrence of the action
that constitutes Good Reason. The Optionee’s continued Employment shall not
constitute consent to, or a waiver of rights with respect to, any condition or
occurrence constituting Good Reason hereunder.


“Option Period” means the period commencing upon the Optionee’s receipt of this
Award Agreement and ending on the date on which the Option expires pursuant to
Section 3.


“Option Shares” means the shares of Common Stock covered by this Option.




